ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Quality Trust Inc.                            )      ASBCA No. 59983
                                              )
Under Contract No. W912P6-15-C-0002           )

APPEARANCE FOR THE APPELLANT:                        Mr. Lawrence M. Ruiz
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Kimberly J. Sabo, Esq.
                                                      Engineer District Counsel
                                                      U.S. Army Engineer District, Chicago

                 OPINION BY ADMINISTRATIVE JUDGE PROUTY
               ON APPELLANT'S MOTION FOR RECONSIDERATION

       Before the Board is appellant Quality Trust Inc.'s (Quality's) timely motion for
reconsideration of our earlier entry of summary judgment against its appeal of the
contracting officer's decision to terminate its contract for default. Quality Trust Inc.,
ASBCA No. 59983, 16-1BCAii36,368. We deny the motion.

       A motion for reconsideration is not the place to present arguments previously made
and rejected. "[W]here litigants have once battled for the court's decision, they should
neither be required, nor without good reason permitted, to battle for it again. Motions for
reconsideration do not afford litigants the opportunity to take a 'second bite at the apple'
or to advance arguments that properly should have been presented in an earlier
proceeding." Dixon v. Shinseki, 741F.3d1367, 1378 (Fed. Cir. 2014) (citations omitted);
see also Avant Assessment, LLC, ASBCA No. 58867, 15-1BCAii36,137 at 176,386.

        Here, we earlier granted the government's motion for summary judgment because
Quality had failed to obtain contractually-required performance and payment bonds and,
despite attempting to assign blame to multiple other actors, had presented no evidence
excusing its own lack of performance. Quality's motion for reconsideration appears to
be a rehash of its previous, unsupported argument, that the government was somehow
responsible for its failure to obtain the required bonds. And its argument on
reconsideration remains equally unsupported. As discussed above, we will not disturb an
earlier decision merely because, on reconsideration, the losing side presents the same
argument as before, but with more intensity.
1
           For the reasons stated herein, we deny Quality's motion for reconsideration of our
    denial of ASBCA No. 59983.

           Dated: 29 June 2016




                                                    J. REID PROUTY
                                                    Administrative Judge
                                                    Armed Services Board
                                                    of Contract Appeals



    I concur                                        I concur




                                                    Administrative Judge
                                                    Vice Chairman
                                                    Armed Services Board
                                                    of Contract Appeals



           I certify that the foregoing is a true copy of the Opinion and Decision of the
    Armed Services Board of Contract Appeals in ASBCA No. 59983, Appeal of Quality
    Trust Inc., rendered in conformance with the Board's Charter.

          Dated:



                                                    JEFFREY D. GARDIN
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals




                                                2